DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Wiedeman et al. (US 6,567,645) teaches in Figure 1, Col. 3 lines 61 – 65 communication between satellite terminals and earth stations or ground stations.  Chang et al. (US 2004/0087271) teaches in Figure 1, Section 0035 communication between satellite terminals and earth stations or ground stations.  Davis et al. (US 2016/0276747) also teaches in Figure 1 communication between satellite terminals (400) and earth stations (gateway (200)).  Dai et al. (US 2004/0127158) teaches in Figure 2, Sections 0021, 0022 a satellite terminal comprising a modulator and encoder.  The prior art of record, however, fails to teach or render obvious the following features:
a transmission predicting circuitry to calculate data transmission completion times for one or more transmission paths from the satellite transceiver having generated the data to the earth station, based on the communicable times and the information on a retention state of the data, and generate control information for satellite transceivers and the earth station in a transmission path determined based on the data transmission completion times, to transmit the data in the determined transmission path
the data transmission completion times being calculated for one or more transmission paths from a satellite transceiver having generated the data to the earth station, based on communicable times for combinations of a satellite transceiver and an earth station that are capable of communicating with each other and information on a retention state of the data in the satellite transceiver having generated the data, generating, by a control station, control information for satellite transceiver and an earth station in a transmission path determined based on said data transmission completion times, to transmit data in the determined transmission path
Claims 1 – 15 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
March 1, 2021